July 30, 2009 Mr. Larry Spirgel Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, NE Washington D.C.20549 RE:NUMEREX CORP Form 10-K for the fiscal year ended December 31, 2008 Filed March 13, 2009 File No. 0-22920 Dear Mr. Spirgel: We are writing to address the Staff’s comment in its July 7, 2009 letter (the “Comment Letter”).We have responded by providing a sensitivity analysis of our Wireless (excluding Airdesk and Orbit One) reporting unit and our Airdesk reporting unit, rather than the Orbit One reporting unit, as these were the reporting units that passed our goodwill impairment Step 1 analysis at December 31, 2008. Form 10-K Management’s Discussion and Analysis, page 33 1. We note your response to comment 2.We note that the fair value of the Wireless and Orbit One reporting units do not exceed their carrying value by a significant amount.In this regard, please expand your proposed disclosures to provide a sensitivity analysis showing the impact that a one percent increase in the discount rate and a one percent decrease in the revenues growth rates and profitability growth rates would have in your impairment test. Response: We will expand our proposed disclosures to provide the sensitivity analysis on our Wireless (excluding Airdesk and Orbit One) and Airdesk reporting units set forth below.Because the fair value of our Wireless (excluding Airdesk and Orbit One) exceeded their carrying values, we respectfully do not believe that applying a hypothetical one percent increase in the discount rate or one percent decrease in the revenue and profitability growth rates provides meaningful disclosure.Instead, we propose to disclose the percentage by which the fair value of our reporting units would have to decline in order to fail the Step1 goodwill impairment test and the percentage changes in the discount rate and revenue and profitability growth rates that could adversely affect fair value. With respect to our Orbit One and BNI reporting units, we have taken impairment charges as of December 31, 2008.Accordingly, our sensitivity analyses are based on the one percent changes requested by the Staff. Based upon our goodwill impairment analysis conducted in the fourth quarter of 2008, a hypothetical reduction in the fair value ofour Wireless (excluding Airdesk and Orbit One) reporting unit of9.7%, would have resulted in the carrying value of the reporting unit exceeding its fair value and thus require a Step 2 analysis and possible impairment.Over the forecast period, this means that our cumulative projected revenues would have to decrease by 4% (representing a proportional decrease in our average growth rate of 6% over the forecast period), or our cumulative profitability would have to decrease by 11% (representing a proportional decrease in our average profitability growth rate of 8%).A 1.3% increase to the discount rate that we applied also would have resulted in the carrying value of the reporting unit exceeding its fair value. We believe that our cash flow analysis was appropriate as our projections took the present challenging economic environment into account and are consistent with our current operating results.Additionally, the sum of the fair value of all our reporting units was less than our market capital at December 31, 2008 and June 30, 2009, indicating that our projections were reasonable and not aggressive. Based upon our goodwill impairment analysis conducted in the fourth quarter of 2008, a hypothetical reduction in the fair value ofour Airdesk reporting unit of 5.0%, would have resulted in the carrying value of the reporting unit exceeding its fair value and thus require a Step 2 analysis and possible impairment.Over the forecast period, this means that we would need to have a 3.0% decrease in our cumulative projected revenue (representing a proportional decrease in our average growth rate of 6% over the forecast period), a 6.0% decrease in our cumulative profitability (representing a proportional decrease in our average profitability growth rate of 2%), or a 1% increase to our discount rate. We believe that our cash flow analysis was appropriate as our projections took the present challenging economic environment into account and are consistent with our current operating results.Additionally, the sum of the fair value of all our reporting units was less than our market capital at December 31, 2008 and June 30, 2009, indicating that our projections were reasonable and not aggressive. An updated draft of the full proposed disclosures is located in Appendix A attached to this response letter. The Company believes that the proposed disclosure responds fully to the comments of the Staff. In connection with these responses, the Company acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosures in their filings; · Staff comments or changes to do disclosures in response to staff comments do no foreclose the Commission from taking any action with respect to the filings; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should the Staff have any comments of the contents of this letter, please contact the undersigned at 770-485-2527. Sincerely, /s/ Alan Catherall Name:Alan Catherall Title:Chief Financial Officer Numerex Corp. NUMEREX CORP
